Exhibit 10.2.1

Amendment to Employment & Proprietary Rights Agreement (“Agreement”)

between Q Therapeutics, Inc. (the “Company”, aka Q Holdings, Inc.)

and Deborah A. Eppstein (the “Employee”)

This Amendment to Employment & Proprietary Rights Agreement (the “Amendment”) is
made and entered into by and between Q Therapeutics, Inc. (formerly known as Q
Holdings, Inc. and referred to herein as the “Company”) and Deborah A. Eppstein
(the “Employee”), effective as of December 18, 2012. This Amendment modifies the
terms of the Employment & Proprietary Rights Agreement entered into between the
Company and Employee dated October 13, 2011 (the “Agreement”).

Any prior employment agreements entered into between Employee and the Company or
its wholly owned subsidiary, Q Therapeutics Products, Inc. (formerly known as Q
Therapeutics, Inc., and referred to herein as “Subsidiary”) are hereby
terminated. The Agreement, as modified by this Amendment, supersedes all such
other agreements, and all references to such other agreements in the Agreement
are hereby deleted.

To the extent not modified hereby, expressly or as otherwise required to remove
inconsistencies between this Amendment and the Agreement, the Agreement remains
in full force and effect.

Article 2 of the Agreement is deleted and replaced in its entirety with a new
Article 2, to read in its entirety as follows:

2. Compensation. Employee shall receive compensation (including cash bonus and
equity incentive compensation in addition to salary) and benefits as determined
by Company from time to time, at the Company Board of Directors’ (“Board”)
discretion. Employee shall be granted 25 days of paid vacation each year in
addition to Company paid holidays, any portion of which can be carried over to
subsequent years as long as no more than 40 days in total are accrued at any
time.

Notwithstanding the foregoing, if Company terminates Employee’s employment for
Cause (as defined below), or if Employee voluntarily terminates her employment
without Good Reason (as defined below), then Employee will be entitled to
receive her accrued compensation through the date her employment terminates.

If Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason, then the Employee will be entitled to receive eighteen
(18) month’s salary (plus benefits, accrued vacation earned and any bonus
granted) and Company shall pay such to Employee within ten (10) days of such
termination.

For purposes of this Agreement, the Company may terminate Employee’s employment
for “Cause” if (i) Employee is convicted of a felony, (ii) Employee performs an
act of fraud, theft or embezzlement involving her employment with the Company,
or (iii) Employee refuses to carry out the duties and responsibilities of her
employment in a manner reasonably satisfactory to a majority of the members of
the Board acting in good faith, and such refusal is not cured within thirty
(30) days after Employee’s receipt of written notice from the Board of such
specific refusal.

 

1



--------------------------------------------------------------------------------

For purposes of this Agreement a “Good Reason” shall occur if (i) the Company
materially reduces Employee’s salary and benefits; (ii) the Company materially
diminishes Employee’s duties and responsibilities in a manner that is
inconsistent with the provisions hereof or with her status as a senior executive
officer of the Company; (iii) the Company willfully fails or refuses to perform
or breaches its obligations under any other material provision of this Agreement
and does not correct such failure or breach (if correctable) within thirty
(30) days following notice thereof by Employee to the Company; (iv) the Company
transfers Employee to a location other than Salt Lake City, Utah without
Employee’s prior written consent; or (v) there is a Change of Control (as
defined below).

For purposes of this Agreement, “Change of Control” means either (a) the
acquisition of the Company by one or more other individuals or entities by means
of any transaction or series of related transactions to which the Company is
party (including, without limitation, any stock acquisition, reorganization,
merger or consolidation but excluding any sale of stock for capital raising
purposes) other than a transaction or series of transactions in which the
holders of the voting securities of the Company outstanding immediately prior to
such transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction or series of
transactions or (b) a sale, lease or other conveyance of all or substantially
all of the assets of the Company.

 

Agreed effective December 18, 2012 by: Employee:   /s/ Deborah A. Eppstein  
Deborah A. Eppstein, President & CEO

Company:   /s/ Steven J. Borst   Steven J. Borst, CFO & VP Corporate Development

 

 

2